internal_revenue_service number info release date uil date the honorable tom campbell u s house of representatives washington d c dear congressman campbell this letter is in reply to your inquiry dated date about applying the earnings limit to early retirees under the social_security program unfortunately the internal_revenue_service irs cannot answer your questions while we administer the employment and self-employment taxes that fund social_security_benefits the social_security administration ssa administers the payment of benefits and how they are calculated to help you obtain the information you requested we are referring your letter to the appropriate division of the ssa enclosed is a copy of our referral under the freedom_of_information_act we will make this letter available for public inspection after deleting names addresses and other identifying information i hope this information is helpful if you have further questions please call me or stephen tackney at sincerely michael a swim branch chief employment_tax office of the associate chief_counsel tax exempt and government entities enclosure
